                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ZAESLIV H. OBAMA, ALSO KNOWN AS §
 SHANTA Y. CLAIBORNE,            §
                PLAINTIFF,       §
                                 §
V.                               § CIVIL CASE NO. 3:19-CV-1208-M-BK
                                 §
 INTERNAL REVENUE SERVICE,       §
                DEFENDANT.       §


    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that this action is summarily DISMISSED WITH

PREJUDICE as frivolous. See 28 U.S.C. § 1915(e)(2)(B). Plaintiff is WARNED that if she

persists in filing frivolous or baseless actions or actions over which the Court lacks subject

matter jurisdiction, the Court may impose monetary sanctions and/or bar her from bringing any

further action.

       The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal,

Plaintiff may challenge this certification by filing a separate motion to proceed in forma pauperis

on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 12th day of June, 2019.




1Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the district court certifies an appeal as not taken in good faith.
